HEDRICK, Chief Judge.
The determinative question raised by this appeal is whether the Full Commission’s finding of fact, labeled a conclusion of law, that the plaintiff had a substantial change of condition within two years of the last and final payment of compensation, is supported by any evidence in the record. We hold that it is not. Indeed, the evidence in the record compels the finding that plaintiff did not have a substantial change of condition within two years of the last and final payment of compensation.
The Commission obviously based its ultimate finding on the testimony of Dr. McConnachie, plaintiffs treating physician. We realize that, based on his examination of the plaintiff one day before the hearing and more than two years and seven months after the final payment of compensation, Dr. McConnachie testified that plaintiff had a change of condition; he did not, however, testify as to when such change occurred. Moreover, the same doctor wrote *562a letter to defendant Aetna on 17 December 1981 stating that “Mrs. Cowart has not had a change in her condition.” We point out that all of this occurred more than two years after the final payment of compensation.
In our opinion, no construction of the evidence contained in this record yields any support for the Commission’s ultimate finding and conclusion. The decision of the Full Commission, dated 22 February 1984, must be reversed and the proceeding remanded to the North Carolina Industrial Commission for the entry of an order dismissing plaintiffs claim for further compensation.
Reversed and remanded.
Judge Martin concurs.
Judge Wells dissents.